I114th CONGRESS2d SessionH. R. 6514IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Lance introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to redirect user fees assessed of health insurance issuers on Federal Exchanges, and for other purposes. 
1.Redirecting user fees assessed of health insurance issuers on Federal Exchanges 
(a)Transfer of fundsSection 1341 of the Patient Protection and Affordable Care Act (42 U.S.C. 18061) is amended by adding at the end the following new subsection:   (e)Transfer of funds (1)In generalWith respect to each month of plan year 2018 and of each plan year thereafter, the Secretary shall deposit into the general fund of the Treasury of the United States the amount described in paragraph (2). 
(2)Amount of depositThe amount described in this paragraph, with respect to a month described in paragraph (1), is an amount that is equal to $1.50 multiplied by the number of individuals that, with respect to the month prior to such month, were enrolled in health insurance coverage through an Exchange established and operated by the Secretary under section 1321 (including an Exchange established and operated by the Secretary in conjunction with a State, commonly known as a hybrid Exchange). (3)Timing of depositWith respect to each deposit that the Secretary makes pursuant to paragraph (1) with respect to a month, the Secretary shall make such deposit not later than 60 days after the date on which the applicable reinsurance entity described in subsection (b)(1)(A) collects payments with respect to such month from health insurance issuers described in such subsection pursuant to such subsection.. 
(b)Cap on Federal Exchange user feesSection 1311(d)(5) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)(5)) is amended by adding at the end the following new subparagraph:  (C)Cap on Federal Exchange user feesIn the case that an Exchange established and operated by the Secretary under section 1321 (including an Exchange established and operated by the Secretary in conjunction with a State, commonly known as a hybrid Exchange) charges user fees to a participating health insurance issuer, such user fees charged to such issuer may not exceed a monthly rate that is equal to 3.5 percent of the monthly premium for each plan offered by the issuer on the Exchange.. 
